DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.
 Response to Arguments
Applicant’s amendments to claims 13 and 27 are sufficient to overcome the objections to those claims. 
Applicant’s amendment to claim 27 is sufficient to overcome the rejection under 35 U.S.C. 112(b).
Applicant’s amendments to claims 1 and 28 filed 9 September 2022 are sufficient to overcome the individual rejection grounds of Ono et al (US 2016/0376713) OR Nakata (US 6,198,037), either in view of Ronge et al, because each of claims 1 and 28 have been amended to recite additional features which were not included in the rejected claims.  New grounds of rejection are presented below over the combination of Ono et al (US 2016/0376713) AND Nakata (US 6,198,037) in view of Ronge et al.  
Applicant's arguments filed 9 September 2022 have been fully considered but they are not persuasive.  Applicant argues that:
Because the Office did not reject claim 28 over Ono et al, that incorporation of the additional features from claim 28 make claim 1 patentable.
In response, absence of a rejection using a reference is not evidence of patentability when another rejection ground was presented for the claim using different references.  Further, the incorporated subject matter from claim 28 does not include the full scope of claim 28, and thus is not subject to the same evaluation.
Ono et al does not disclose “water electrolysis” producing hydrogen gas and oxygen gas from water.
In response, although the primary embodiment of Ono et al is to consume the hydrogen ions in a reaction with carbon dioxide, Ono et al shows that it was alternatively contemplated (per paragraph [0107]) producing hydrogen gas from the hydrogen ions.  These hydrogen ions were generated at the opposing electrode where water was oxidized to generate oxygen gas                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and the hydrogen ions.    
The teachings of Hussaini et al are not combinable with the teachings of Ono et al because the photoactive elements of Hussaini et al were free-floating in water unassociated with any ion exchange membrane.
In response, Hussaini et al teach performing the same or similar reactions to that taught by Ono et al.  Although Hussaini et al do not show immobilizing the multi-junction photosynthetic unit in an ion exchange membrane, such feature is taught by Ono et al, where a photosynthetic unit was immobilized in an ion exchange membrane.  Thus, the noted deficiency of Hussaini et al is cured by the primary reference Ono et al.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nakata teaches attaching multiple spherical solar battery elements in series to generate the required electrolysis voltage and thus cannot be constructed such that adjacent solar fuel production units are electrically insulated from one another.
In response, Applicant appears to be construing the teachings of Nakata differently from the Office.  The Office was construing the entire unit (35) as the “solar fuel production unit” as claimed, not the individual spheres (42, fig. 7) contained within each unit (35).  Nakata shows embedding plural units (35) within the membrane, wherein each of the plurality of units were electrically isolated from each other.  However, the additional amendment to claim 28 renders this argument moot.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 13, 16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2016/0376713) in view of Nakata (US 6,198,037) and Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”).
Ono et al teach (see abstract, fig. 1, paragraph [0034]) a solar fuel production assembly comprising a separation structure (including 11, 12, 13, and 15a in fig. 1) including a first ion-conducting membrane (15a) and a solar fuel production unit (including 11, 12, and 13) structurally integrated into the membrane, the solar fuel production unit included one or more holes (16), each hole being filled by a second ion-conducting membrane (15b).  The solar fuel production unit (including 11, 12, and 13) absorbing solar energy to drive a redox reaction, with a reduction half-reaction occurring on a first side of the separation structure (at reduction electrode 13) to produce a reduction product (such as carbon monoxide or other carbon products, see paragraph [0050]) and with an oxidation half-reaction occurring on a second side of the separation structure (at oxidation electrode 12) to produce an oxidation product (such as oxygen gas, see paragraph [0097]) .  Ono et al teach (see paragraph [0098]) that the products produced in the unit were recovered (i.e. the products were “collectable”).  Ono et al teach (see paragraphs [0094]-[0095]) that the first and second ion-exchange membranes provided transport of ions resulting from the redox reaction (e.g. H+) and also inherently functioned to separate the reduction product from the oxidation product.  
Ono et al show placing only a single solar fuel production unit within the ion exchange membrane.  
Nakata teaches (see figs. 5-8, abstract, col. 9, line 27 to col. 10, line 4) a solar fuel production assembly comprising an ion exchange membrane (34) in which a plurality of solar fuel production units (solar battery modules 35) were structurally integrated.  Each of the production units (solar battery modules 35) of Nakata were electrically isolated/insulated from each other.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added additional solar fuel production units of Ono et al structurally integrated within the ion exchange membrane as suggested by Nakata for the purpose of increasing the solar fuel production capacity of the system.  Duplicating the solar fuel production units of Ono et al according to the teachings of Nakata would have resulted in plural units being structurally integrated into a single ion exchange membrane, while also being electrically isolated/insulated from each other.  
Ono et al show placing the separation structure in a housing (14), but Ono et al fail to teach the assembly including a housing comprising separable first and second housing sections coupled together onto or around the separation structure.  
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317) Ronge et al teaches that this allows the cell to be used as a continuous flow device (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device of Ono et al by using a separable housing for the solar fuel production unit as taught by Ronge et al to permit conversion of the assembly to operate on a continuous basis.  
Regarding claim 3, Ono et al teach (see paragraph [0036]) using a chemical etching process to form the through holes.  
Regarding claim 6, Ono et al teach (see paragraph [0044]) that the solar fuel production unit included multiple p-n junctions and was capped (see fig. 1, paragraphs [0046] and [0050]) with oxidation and reduction electrocatalysts.
Regarding claim 7, Ono et al contemplated (see paragraph [0095]) both anion exchange membranes and cation exchange membranes for both of the ion exchange membranes.  
Regarding claim 8, Ono et al as modified by Nakata and Ronge et al as applied to claim 1 above teach a method for generation of fuel using solar power comprising providing the assembly of claim 1, providing an electrolyte (electrolytic solution), submitting the assembly to solar radiation to drive the redox reaction to generate the reduction product and the oxidation product, and collecting the products.
Regarding claim 9, Ono et al teach (see paragraph [0078]) that electrolytic solution comprised water.  
Regarding claim 11, Ono et al teach (see paragraph [0107]) that the assembly was capable of being used to generate hydrogen at the reduction electrode in addition to, or as an alternative to, carbon monoxide.  Ono et al additionally teach (see paragraph [0097]) the oxidation product being oxygen gas and thus the device producing hydrogen gas and oxygen gas performed a redox reaction that included water electrolysis.  Although the primary embodiment of Ono et al is to consume the hydrogen ions in a reaction with carbon dioxide, Ono et al shows that it was alternatively contemplated (per paragraph [0107]) producing hydrogen gas from the hydrogen ions.  These hydrogen ions were generated at the opposing electrode where water was oxidized to generate oxygen gas and the hydrogen ions.  
Regarding claim 13, Ono et al teach (see paragraph [0036]) using a chemical etching process to form the through holes.  
Regarding claim 16, Ono et al teach (see paragraph [0044]) that the solar fuel production unit included multiple p-n junctions and was capped (see fig. 1, paragraphs [0046] and [0050]) with oxidation and reduction electrocatalysts.
Regarding claim 25, the peripheral portion of the membrane of Ronge et al was clamped between the two housing sections.
Regarding claim 26, although not expressly shown by Ronge et al, the picture shows the two housing sections being bolted together by fasteners (bolts) that pass through the housing sections.  The housing sections inherently possessed aligned holes to permit the bolts to pass therethrough.  
Regarding claim 27, the separation structure (mainly the ion exchange membrane) of Ono et al obstructed flow of catholyte and anolyte between the opposing compartments.  The cathode compartment is also the reduction compartment and the anode compartment is also the oxidation compartment.
Claims 5, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2016/0376713) in view of Nakata (US 6,198,037) and Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”) as applied to claim 8 above, and further in view of Hussaini et al (US 2016/0076154).
Regarding claims 5 and 15, Ono et al, Nakata and Ronge et al are applied as above.  Ono et al further teaches a PEC unit mounted on a support at the interface between oxidation and reduction compartments, the PEC unit consisting of a solar cell (light absorbing unit) capped with the respective catalysts, and a membrane covering the catalyst layers.  
In the same field of endeavor (photoelectrochemical cells) Hussaini et al teaches photoelectrochemical nano-reactors suspended in a reaction vessel for water splitting or CO2 reduction consisting of multi-junction Schottky barrier type solar cell elements encapsulated in the pores of a protective host. (paragraphs [0027] - [0034], [0039], [0040]; figures 1, 2, 3c, 5) The exposed ends of the PV unit are capped with reducing and oxidizing electrocatalytic layers, respectively, followed by an appropriate ion specific membrane coating to avoid back reaction. Each nano-reactor is therefore structurally identical to sheet like protective structure equipped with isolated solar fuel protection units. Hussaini et al teaches that the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the system and method of Ono et al, Nakata and Ronge et al by adding a protective structure as taught by Hussaini et al, as the protective structure to protect the solar fuel production units because Hussaini et al teaches that the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment (para. 0031, Figs. 3A-3C, part 310).  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the solar fuel production units of Hussaini et al by the teachings of Ono et al and Nakata by embedding the nano-reactors of Hussaini et al in an ion exchange membrane to permit separation of the oxidation products from the reduction products so that each may be recovered in the absence of the other.
Regarding claim 19, Hussaini et al teach that the exposed ends of the PV unit are capped with reducing and oxidizing electrocatalytic layers.
Regarding claim 20, Hussaini et al teach (see paragraph [0027]) providing a hydrogen permeable layer covering the cathode surface.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2016/0376713) in view of Nakata (US 6,198,037) and Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”) as applied to claim 8 above, and further in view of Ardo et al (US 2013/0269761).
Ono et al teach the electrolytic solution including water, but do not teach the water being at least one of waste water, sea water and brine water.
Ardo et al teach (see abstract, paragraph [0060]) that the water being subjected to photoelectrochemical treatment could include waste water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized any convenient source of water, such as the waste water taught by Ardo et al, as the water to be subjected to photoelectrochemical treatment in the method of Ono et al.  
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hussaini et al (US 2016/0076154) in view of Ono et al (US 2016/0376713), Nakata (US 6,198,037) and Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”).
Regarding claim 28, Hussaini et al teach (see abstract, figs. 1, 2, and 3C, paragraphs [0027]-[0034], [0039], [0040]) a solar fuel production assembly comprising a plurality of solar fuel production units (see fig. 2) wherein each solar fuel production unit included a multi-junction photosynthetically active heterostructure comprising a protective structure (110, 310) having a plurality of cavities defining electrically insulating partitions, a plurality of independent light absorbing units comprising semiconductor material, each disposed in one of the plurality of cavities of the protective structure to form each unit as an independent unit.  Additionally, each independent light absorbing unit including a cathode and an anode coupled on opposing sides of the light absorbing unit.  The solar fuel production unit absorbs solar energy to drive one or more redox reactions (water splitting or CO2 reduction).
Thus, Hussaini et al fail to teach a separation structure formed as a sheet of one or more ion-conducting membranes structurally integrating the plurality of solar fuel production units, nor a housing, nor the reduction half-reaction occurring on one side of the separation structure and the oxidation half-reaction occurring on the opposing side of the separation structure.  
Ono et al teach (see abstract, fig. 1, paragraph [0034]) in the same field of endeavor of solar powered electrolysis cells, placing a solar fuel production unit (the combination of 11, 12, and 13) to be structurally integrated with an ion-conducting membrane (15a).  The membrane permitted separate recovery of the oxidation products from the reduction products that are formed on opposing sides of the solar fuel production unit.
Nakata teaches (see abstract, figs. 5-8, col. 9, line 27 to col. 10, line 4) a solar fuel production assembly comprising an ion exchange membrane (34) in which a plurality of solar fuel production units (solar battery modules 35) were structurally integrated.  Each of the production units (solar battery modules 35) of Nakata were electrically isolated/insulated from each other.  The ion exchange membrane permitted separate recovery of the oxidation products from the reduction products that are formed on opposing sides of the solar fuel production unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the solar fuel production assembly of Hussaini et al according to the teachings of Ono et al and Nakata by structurally integrating each solar fuel production unit into an ion-conducting membrane to permit separate recovery of the oxidation products from the reduction products.  
Ono et al and Nakata fail to teach that the housing included separable first and second housing sections coupled together onto or around the separation structure.  Nakata does teach (see paragraph spanning cols. 9 and 10) provisions for removing the separation structure (partition member) from the cell to permit maintenance, but teaches doing so by including grooves 36 into which the separation structure was inserted.
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317) and easily disassembled.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the two-part housing structure of Ronge et al for the groove structure of Nakata to achieve a different manner of easy disassembly for maintenance of the separation structure.  
Regarding claim 29, Hussaini et al teach (see abstract, figs. 1, 2, and 3C, paragraphs [0027]-[0034], [0039], [0040]) a solar fuel production assembly comprising a plurality of solar fuel production units (see fig. 2) wherein each solar fuel production unit included a plurality of adjacent independent light absorbing units uninterrupted by an ion exchange membrane.  The solar fuel production unit absorbs solar energy to drive one or more redox reactions (water splitting or CO2 reduction).  
Thus, Hussaini et al fail to teach a separation structure formed as a sheet of one or more ion-conducting membranes structurally integrating the plurality of solar fuel production units, nor a housing, nor the reduction half-reaction occurring on one side of the separation structure and the oxidation half-reaction occurring on the opposing side of the separation structure.  
Ono et al teach (see abstract, fig. 1, paragraph [0034]) in the same field of endeavor of solar powered electrolysis cells, placing a solar fuel production unit (the combination of 11, 12, and 13) to be structurally integrated with an ion-conducting membrane (15a).  The membrane permitted separate recovery of the oxidation products from the reduction products that are formed on opposing sides of the solar fuel production unit.
Nakata teaches (see abstract, figs. 5-8, col. 9, line 27 to col. 10, line 4) a solar fuel production assembly comprising an ion exchange membrane (34) in which a plurality of solar fuel production units (solar battery modules 35) were structurally integrated.  Each of the production units (solar battery modules 35) of Nakata were electrically isolated/insulated from each other.  The ion exchange membrane permitted separate recovery of the oxidation products from the reduction products that are formed on opposing sides of the solar fuel production unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the solar fuel production assembly of Hussaini et al according to the teachings of Ono et al and Nakata by structurally integrating each solar fuel production unit into an ion-conducting membrane to permit separate recovery of the oxidation products from the reduction products.  Further, the ion exchange membranes of Ono et al and Nakata provided for transport of protons (hydrogen ions) which reduced ohmic losses due to balancing of charges.  
Ono et al and Nakata fail to teach that the housing included separable first and second housing sections coupled together onto or around the separation structure.  Nakata does teach (see paragraph spanning cols. 9 and 10) provisions for removing the separation structure (partition member) from the cell to permit maintenance, but teaches doing so by including grooves 36 into which the separation structure was inserted.
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317) and easily disassembled.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the two-part housing structure of Ronge et al for the groove structure of Nakata to achieve a different manner of easy disassembly for maintenance of the separation structure.  
Regarding claim 30, Hussaini et al as modified by Ono et al, Nakata and Ronge et al as applied to claim 29 above teach a method for generation of fuel using solar power comprising providing the assembly of claim 29, providing an electrolyte (electrolytic solution) to both sides of the separation structure, submitting the assembly to solar radiation to drive the redox reaction to generate the reduction product and the oxidation product, and collecting the products.  Hussaini et al teach that the assembly was capable of conducting water splitting (i.e. water electrolysis for the production of oxygen gas and hydrogen gas).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794